ORDER

PER CURIAM.
AND NOW, this 18th day of July, 2012, in response to the Petition for Leave to File Petition for Alowance of Appeal Nunc Pro Tunc, this matter is REMANDED to the Court of Common Pleas of Philadelphia County to determine, within 90 days of this order, whether counsel of record should be permitted to withdraw. See Pa.R.Crim.P. 120. If the trial court permits counsel of record to withdraw, the court shall appoint new counsel to Petitioner if the trial court determines that Petitioner is entitled to court-appointed counsel. Finally, either counsel, or Petitioner if proceeding pro se, shall file a Petition for Alowance of Appeal within 30 days of the trial court’s order. .